Opinion by
Quinan, J.
§ 883. Depositions. Where the clerk of the district court took the depositions, and addressed the envelope inclosing the same to the district court, instead of to the clerk of the district court, he being the clerk of the court in which the depositions were to be used, it was held that this was not a valid objection to the depositions, and that it was not error to permit them to be read in evidence on the trial.
§ 884. Contract; remedies upon breach of. M. executed to E. his promissory note, based upon the consideration that E., who was a dentist practicing his profession in L. county, would cease to practice in that county, and leave the field open to M. E. violated his contract by continuing the practice of dentistry in L. county. Held, that M. might have resorted to the remedy of injunction to restrain E. from practicing dentistry in that county, or *506he might treat the contract as at an end and resist the payment of the note by a plea of failure of consideration, and that, upon obtaining a judgment relieving him from the payment of the note, E. would no longer be bound to refrain from the practice of dentistry in L. county. [Foster v. Wells, 4 Tex. 101; Story on Con. §§ 480, 481.]
May 6, 1880.
Affirmed.